Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 06/03/2022.
In accordance with Applicant’s amendment, claims 1-18 are canceled and claims 30-47 are added as new claims.  Claims 30-47 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
All previously pending claims (claims 1-18) have been canceled and Applicant’s arguments, with the exception of the argument addressed below, are primarily raised in support of new claims 30-47, which are believed to be addressed by the new grounds of rejection set forth in the instant office action.  
Regarding Applicant’s argument that “Goad…does not disclose a bundle where the user has at last one of the services in the bundle” and “does not have at least one of the services in the bundle” (Remarks at pg. 9), which as best understood by the Examiner relates to the limitation of identifying among the set of service groups a set of candidate service groups, the candidate service groups including an existing service deployment of the first service account and a new service not deployed by the first service account, Goad plainly teaches identifying, among a set of candidate service groups, a set of candidate service groups that includes an existing service deployment of a first service (See, e.g. Fig. 26, depicting a set of candidate service groups, which includes an existing service deployment of the first service account of the user; See also, paragraphs 152-154:  e.g., “user may simply not be interested in switching services. In these situations, the recommendation engine 1004 is able to provide not only recommendations for new products or services, but also information relating to efficient use of current services”) as well as a new service not deployed by the first service account (See, e.g. Fig. 26, depicting a set of candidate service groups, which includes a new service not deployed by the first service account of the user; See also, paragraphs 152-156:  e.g., recommendation engine 1004 is able to provide not only recommendations for new products or services, but also information relating to efficient use of current services; based on a comparison of the user's current service and other service plans maintained in the products and services database 120 (or retrieved in real time from a product and service provider). As shown, the recommended plan includes all of the same features or configurations as the user's current plan, but is $26 cheaper per month).  Notably, in Fig. 26 of Goad, the screenshot shows a service group among candidate service groups that includes an existing service deployment, e.g. “190 Total Channels” as well as a new service not deployed by the first service account, e.g., “High speed Internet.”  Therefore, Goad has been shown to teach identifying candidate service groups for recommending plans to a user, which includes an existing service deployment (e.g., current plan or same features/configuration but cheaper monthly price) and a new service not deployed by the first service account (e.g., a new/different service), which Goad provides in pursuit of providing comparisons and/or recommendations for obtaining new services and/or optimizing current services, such as by obtaining a lower price on a current deployment, by partially modifying a current service, or by replacing a current service.  Accordingly, Goad teaches a variety of techniques for comparing current/new/modified bundles service plans, including those encompassed by the limitation disputed by applicant.
For the reasons provided above along with the reasons set forth in the updated §102(a)(1) rejection below, Applicant’s new claims and supporting arguments are not sufficient to overcome the teachings of Goad et al.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 30-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 30-35), computer program product (claims 36-41), and computer system (claims 42-47) are directed to potentially eligible categories of subject matter (process, article of manufacture, and machine, respectively), and therefore claims 30-47 satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps covering commercial interactions (e.g., business relations, advertising/marketing or sales activities – see, e.g., Spec. at par. [0064] – describing applicability of invention to marketplace service catalogs; and par. [0074] – describing applicability of invention for reordering services to improve revenue generation and to facilitate purchase of commercial products; and par. [0086] – describing applicability of the invention to the impact on business goals) and steps that fall under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind (including an observation, judgement, evaluation, opinion), including at least the steps for analyzing, identifying, ranking, and identifying that can be performed mentally.  With respect to independent claim 30, the limitations reciting the abstract idea are indicated in bold below:
recording a history of service deployments including performance metrics and a usage history of services deployed for a set of services accounts (The “recording” step covers commercial interactions (e.g., business relations, advertising/marketing or sales activities) since the recorded data directly pertains to past commercial interactions, such as between a business provider and a user/consumer/subscriber, and the “recording” is also disembodied because there is no indication of “what” or “how” or by what means the recording is performed, such that the “recording” can also be accomplished by human observation or with the aid of pen and paper.  In addition, the “recording” encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
analyzing the history of service deployments for identification of service groups (The “analyzing” covers commercial interactions (e.g., business relations, advertising/marketing or sales activities) since it directly pertains to past commercial interactions, such as deployment or provisioning of a service from a business provider to a user/consumer/subscriber, and the “analyzing” is also disembodied because there is no indication of “what” or “how” or by what means the analysis is performed, such that the “analyzing” can be accomplished by human evaluation, judgment or opinion);
identifying existing service deployments of a first services account (The “identifying” covers commercial interactions (e.g., business relations, advertising/marketing or sales activities) since it directly pertains to commercial interactions, business relations, or marketing activity, such as identifying what services a user/consumer/subscriber is currently receiving, subscribing to, etc., and the “identifying” is also disembodied because there is no indication of “what” or “how” or by what means the identifying is performed, such that the “identifying” can be accomplished by human observation or evaluation);
ranking a set of service groups according to usage factor values for the first services account, each service group including a plurality of services deployed together according to the usage history of service deployed (The “ranking” covers commercial interactions (e.g., business relations, advertising/marketing or sales activities) since it directly pertains to commercial interactions, business relations, or marketing activity, such as ranking service groups available to a user/consumer/subscriber and usage history related thereto, and the “ranking” is also disembodied because there is no indication of “what” or “how” or by what means the ranking is performed, such that the “ranking” can be accomplished by human evaluation, judgment, or opinion);
identifying among the set of service groups a set of candidate service groups, the candidate service groups including an existing service deployment of the first service account and a new service not deployed by the first service account (The “identifying” covers commercial interactions (e.g., business relations, advertising/marketing or sales activities) since it directly pertains to commercial interactions, business relations, or marketing activity, such as identifying what service groups a user/consumer/subscriber is currently receiving along with a potential new service, e.g., to offer or recommend, and the “identifying” is also disembodied because there is no indication of “what” or “how” or by what means the identifying is performed, such that the “identifying” can be accomplished by human observation. evaluation, judgment, or opinion); and
presenting a services catalog for the first services account including a candidate service group of the set of candidate service groups (The “presenting” step covers commercial interactions (e.g., business relations, advertising/marketing or sales activities) since the presentation of a service catalog directly pertains to commercial interactions, such as marketing activity between business provider and a user/consumer/subscriber, e.g., an offer, promotion, etc. for a new service, and the “presenting” is also disembodied because there is no indication of “what” or “how” or by what means the presenting is performed, such that the “presenting” can also be accomplished by human with the aid of pen and paper or verbally presenting an offer to a consumer.  In addition, the “presenting” encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”));
wherein the recording operation, the analyzing operation, the identification of existing service deployments operation, the ranking operation and identification of candidate service groups operation are performed by… (See above for discussion of each of the recording, analyzing, identification, ranking and identification steps under Step 2A Prong One) a computer using computer hardware and computer software (The computer using computer hardware and software is an additional element evaluated under Step 2A Prong Two and Step 2B below).
Claims 36 and 42 recite similar limitations as claim 30 and are therefore determined to recite the same abstract idea.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claims 30, 36, and 42 recite the additional elements of computer-implemented, a computer using computer hardware and computer software, a computer program product, a set of storage device(s); computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause a processor(s) set to perform operations, and a processor(s) set.  These elements have been considered, however they merely describe elements for using a generic computer and/or computer-implemented instructions (software) to implement the abstract idea and tie it to a particular technological environment, similar to simply adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  In addition, the “presenting” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). Furthermore, the additional elements(s) fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claims 30, 36, and 42 recite the additional elements of computer-implemented, a computer using computer hardware and computer software, a computer program product, a set of storage device(s); computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause a processor(s) set to perform operations, and a processor(s) set.  These elements have been considered, however they merely describe elements for using a generic computer and/or computer-implemented instructions (software) to implement the abstract idea and tie it to a particular technological environment, similar to simply adding the words “apply it,” which is not enough to transform an abstract idea into eligible subject matter.  Notably, Applicant’s Specification describes generic off-the-shelf computing elements for implementing the claimed invention and suggests that virtually any generic computing device under the sun could be used to implement the invention (See, e.g., Specification at paragraph [0040]: “In cloud computing node 10 there is a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like).  Accordingly, the generic computing elements fail to add significantly more to the claims.  See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  In addition, the “presenting” step encompasses insignificant extra-solution data gathering activity, which is not enough to add significantly more since it falls under well-understood and conventional activity, as noted in MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”)).  Accordingly, the additional elements tying the abstract idea to a computer-based operating environment are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements amount to an improvement to the computer or to any technology.  Their collective functions merely provide generic computer implementation.  Therefore, when viewed as a whole, these additional claim elements do not amount to significantly more than the abstract idea itself.
Dependent claims 31-35, 37-41, and 43-47 recite the same abstract idea as recited in the independent claims and have been found to recite further limitations that fall under the same “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings as the independent claims via further steps/details reciting commercial interactions (e.g., business relations, advertising/marketing or sales activities) and steps that can be performed in the human mind, along with additional elements directed to a first and second user interface (claims 33/39/45) and displaying activity and a machine learning algorithm (claims 34/40/46).  The first and second user interface (claims 33/39/45) and displaying activity require, at most, a generic computer for displaying output, which is insignificant extra solution activity insufficient to integrate the abstract idea into a practical application or add significantly more to the claims.  See MPEP 2106.05(g).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”)).  Next, when the “machine learning” (claims 34/40/46) is evaluated as an additional element, this feature is recited at a high level of generality and does has not been found to integrate the abstract idea into a practical application, and furthermore encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Balsiger et al., US 2012/0054642, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.”  See also, Djordjevic et al. US 2013/0018651, noting in paragraph [0019] that “As known in the art, a generative model can be used in machine learning to model observed data directly.” See also, Bauer et al., US 2017/0147941, noting at paragraph [0002] that “Problems of understanding the behavior or decisions made by machine learning models have been recognized in the conventional art and various techniques have been developed to provide solutions.”  Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claim.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –8
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-32, 35-38, 41-44, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goad et al. (US 2011/0137776, hereinafter “Goad”).

Claims 30/36/42:  As per claim 30, Goad teaches a computer-implemented method (paragraph 8:  computer implemented method for optimizing…services) comprising:
recording a history of service deployments including performance metrics and a usage history of services deployed for a set of services accounts (paragraphs 10, 67, 72, 110-113:  over time as users order numerous products and services [i.e., service deployments] via the electronic system…the system stores information relating to those orders (or non-orders), and subsequently provides that order history information to third party product and service providers for further use. Specifically, and for example, the electronic order facilitation service may provide order history information… product or service rankings [i.e., performance metrics], popularity information of certain products or services [also performance metrics], and other similar types of information to the third party service providers; Depending on the particular embodiment, the user profile engine 1022 can be configured to profile users into address-based categories, financial status-based categories, based on their service usage history, etc.; taking into consideration several factors such as user preferences, demographic data, past usage trends, service provider databases, credit information, and so on; See also, Figs. 17-21: displaying exemplary interfaces for inputting/importing previous deployments, including performance metrics and usage information);
analyzing the history of service deployments for identification of service groups (paragraphs 67, 107 139-154, and Figs. 22-24:  e.g., user classifications can be used to recommend certain products or services over other products or services. For example, some of the products or services may be removed from the list or pool of recommended products/services (or moved in terms of priority within the list) based on a customer's classification; For each classification scheme, a different set of parameters may be used. For example, to classify users as premier, gold, or silver customers, the user profile engine 1022 may use a user's service usage history, income details, and credit scores. Alternatively, to classify users 106 based on required services, the user preference information alone may be used. It will be understood that a number of classification systems may be contemplated, using one or more user detail parameters. Further, the user profile engine 1022 may apply different weights to the parameters; for example, while classifying users as premier, gold, and silver, the user profile engine 1022 may assign higher weights to the user's service usage history; the electronic order facilitation service may provide order history information, user preference information, product or service rankings, popularity information of certain products or services … enabling the providers to analyze their products and services … For example, in one geographical location such as Atlanta, the electronic system may determine that most users prefer Telco's Internet service as a result of cost benefits offered and because Telco provides excellent customer support service. Other Internet service providers can analyze Telco's service plans along with their own service plans to optimize their plans for better customer satisfaction, and in turn higher sales);
identifying existing service deployments of a first services account (paragraphs 71, 82, 92, 99, 108, 125, 134, 136, 115, and 149-154:  FIG. 26 illustrates a field 2602 that lists the user's current "bundled" services, and the service configurations associated with same (i.e., "5 Premium Movie Networks", "190 Total Channels", and "Pay Per View Available"). Field 2604 illustrates a recommended service plan for the user to switch to, based on a comparison of the user's current service and other service plans maintained in the products and services database; obtain information from the user, and provide information (e.g., suggested products and services) to the user to assist the user in obtaining the requested products and services and/or managing existing products and services; provides recommendations to users regarding new or different product or service options based on a variety of factors such as personalized service usage trends, current product or service costs; the computing system 102 may request the user's permission to access his or her records from his or her current phone service provider; advisor engine 134 enables a user to purchase or transfer new or existing products or services based upon the services optimization information; Another table, a service configuration information table 1208, includes further information pertinent to the user's current services. For example, the table 1208 may include user ID, service type, service provider, service ID, current bill, previous bill amounts, service provider integration information, and so on; See also, Figs. 17-21: displaying exemplary interfaces corresponding to current service deployments, and Figs. 24 and 26, which provide outputs identifying current service deployments, expenses, and comparisons with alternatives);
ranking a set of service groups according to usage factor values for the first services account, each service group including a plurality of services deployed together according to the usage history of service deployed (paragraphs 68, 111, 125,  152, and Fig. 25:  FIG. 25 illustrates an example of three recommended service plans for "bundled" services, as well as potential monetary savings to the consumer. The potential savings information is generally calculated based on a user's current services expenses as compared to the expenses associated with a given product or service over a given time period. As shown, the user can "click" on the selectable icons 2502 for each service to find out more information about the service. Further, the advisor engine 134 may provide a "top pick" service that is most recommended based on the user's preferences, address details, current service usage, etc.; order facilitation system for facilitating the ordering, ranking, and recommendation of third party products and services offered to consumers. Thereafter, the "Exemplary Advisor Engine" section (and the sections that follow) describe the functionality of at least one embodiment of an advisor engine (i.e., services management system) within the order facilitation system for tracking usage of third party services provided to users, displaying information to users via a portal regarding that service usage, recommending certain service plans or options to users based on specific usage patterns and services of the users; For example, if a user is in an "affluent" class (based on the user's credit score, usage history, etc.), then it may be determined that the user 106 may be more interested in higher-end or more expensive products or services. Thus, lower-end products or services may not be presented to the user (or may be presented further down a ranked list as "not recommended," etc.));
identifying among the set of service groups a set of candidate service groups, the candidate service groups including an existing service deployment of the first service account and a new service not deployed by the first service account (paragraphs 149-155 and Figs. 25-27:  describing features for identifying candidate services that include current services deployed to the user and new services not deployed to the user – e.g., FIG. 25 illustrates an example of three recommended service plans for "bundled" services, as well as potential monetary savings to the consumer. The potential savings information is generally calculated based on a user's current services expenses as compared to the expenses associated with a given product or service over a given time period. As shown, the user can "click" on the selectable icons 2502 for each service to find out more information about the service. Further, the advisor engine 134 may provide a "top pick" service that is most recommended based on the user's preferences, address details, current service usage, etc.; FIG. 26 illustrates a screenshot 2600 of optimization information 1012 that is configured to allow a user 106 to automatically switch one of his or her products or services. Specifically, FIG. 26 illustrates a field 2602 that lists the user's current "bundled" services, and the service configurations associated with same (i.e., "5 Premium Movie Networks", "190 Total Channels", and "Pay Per View Available"). Field 2604 illustrates a recommended service plan for the user to switch to, based on a comparison of the user's current service and other service plans maintained in the products and services database [wherein it is further noted that the new “TelCo” option includes a service deployment of an existing service deployment, e.g. “190 Total Channels” as well as a new service not deployed by the first service account, e.g., “High speed Internet”]; FIG. 27 illustrates an exemplary screenshot 2700 services optimization information relating to a user's current products or services and upgrades that can be made to those services for more efficient use and cost savings); and
presenting a services catalog for the first services account including a candidate service group of the set of candidate service groups (paragraphs 151-163 and Figs. 25-29: recommendation engine 1004 can provide a ranked list of recommended services; FIGS. 25-26 illustrate exemplary screenshots 2500, 2600 depicting service optimization or recommendation information 1012 according to one embodiment of the present system. FIG. 25 illustrates an example of three recommended service plans for "bundled" services, as well as potential monetary savings to the consumer. The potential savings information is generally calculated based on a user's current services expenses as compared to the expenses associated with a given product or service over a given time period. As shown, the user can "click" on the selectable icons 2502 for each service to find out more information about the service; Field 2604 illustrates a recommended service plan for the user to switch to, based on a comparison of the user's current service and other service plans maintained in the products and services database 120 (or retrieved in real time from a product and service provider));
wherein the recording operation, the analyzing operation, the identification of existing service deployments operation, the ranking operation and identification of candidate service groups operation are performed (The preceding steps identified in this “wherein” statement are taught by Goad, as discussed above) by a computer using computer hardware and computer software (paragraphs 8, 69-72, 77, 85-87, 105, 108, 119-120, and 169:  describing computer hardware/software implementation of the disclosed features, which covers the steps discussed above – e.g., Systems and methods disclosed herein may be implemented in digital electronic circuitry, in computer hardware, firmware, software, or in combinations of them; the process 200 is carried out by the computing system).

Claims 36 and 42 are directed to a computer program product comprising a set of storage device(s) and computer code (claim 36) and a computer system comprising a processor(s) set, set of storage device(s), and computer code (claim 42) for performing substantially similar limitations as those set forth in claim36 and addressed above.  Goad teaches a computer program product comprising a set of storage device(s) and computer code (claim 36) and a computer system comprising a processor(s) set, set of storage device(s), and computer code (claim 42) for performing the limitations above (paragraph 169:  e.g., Systems and methods disclosed herein may be implemented in digital electronic circuitry, in computer hardware, firmware, software, or in combinations of them; invention may be implemented in one or several computer programs that are executable in a programmable system, which includes at least one programmable processor coupled to receive data from, and transmit data to, a storage system; Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example, semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks), and claims 36/42 are therefore rejected using the same reference and for substantially the same reasons as set forth above.

Claims 31/37/43:  Goad further teaches wherein presenting the services catalog is responsive to a request for the services catalog from a user associated with the first service account (paragraphs 7, 80, 85, 88-89, 92-93, 136, and 151-152:  the user can "click" on the selectable icons 2502 for each service to find out more information about the service. Further, the advisor engine 134 may provide a "top pick" service that is most recommended based on the user's preferences, address details, current service usage, etc. Alternatively, an embodiment of the advisor engine 134 may present a list of "recommended" services from which the user can select; services can be displayed to a user for selection, viewing, and ordering, or similarly displayed to a customer service representative that relays the information to a consumer; After a user selects one or more service types, the system 102 identifies and provides a list of the particular product and service plans associated with the selected service types. According to one embodiment, the facilitation module 128 provides specific recommendations of products or services to the user. To do so, the facilitation module 128 analyzes retrieved information along with the user's preferences to provide analyzed results to the user 106 via the user interface 126; In the embodiment shown, the user has selected "basic cable", "extended/digital cable", and "local stations" as his or preferred options. Further, the user 106 has not selected any of the additional features, such as "high definition", "video on demand", etc. Based on this information, the advisor engine 134 can filter out product or service plans (particularly more expensive plans) that the user will likely not be interested in).

Claims 32/38/44:  Goad further teaches wherein: the usage history of services deployed includes service versions of each service; and each service group further includes a corresponding service version of each service (paragraphs 146, 152-153, and Figs. 25-26:  describing and a corresponding group with comparable features, i.e., versions are retrieved and the results displayed, such as in Fig. 26 showing current versions and recommended switch having corresponding versions of each service,  - e.g.,  retrieves user information, address information, user preference information, service configuration information, and other relevant information to calculate tailored service management information for the given user 106. For example, if, based on previously-supplied usage information, the advisor engine 134 is aware that a given user resides at a home that is 3,500 square feet in size, has 5 members of his family, and uses certain services with certain user preferences, then the advisor engine 134 can perform a comparison of the user's services to other users that have similar attributes. In this way, a user is compared to other users that should exhibit similar usage patterns, thus providing more insightful and detailed services management information; FIG. 26 illustrates a field 2602 that lists the user's current "bundled" services, and the service configurations associated with same (i.e., "5 Premium Movie Networks", "190 Total Channels", and "Pay Per View Available"). Field 2604 illustrates a recommended service plan for the user to switch to, based on a comparison of the user's current service and other service plans maintained in the products and services database 120 (or retrieved in real time from a product and service provider). As shown, the recommended plan includes all of the same features or configurations as the user's current plan).

Claims 35/41/47:  Goad further teaches wherein the usage factor values are based on an account type of the first service account, an industry type of the first service account, and amount of network traffic experienced by the first service account (paragraphs 65, 68, 82, 97, 111, 119, 125, 152, 154, 170, and Figs. 11 and 25-26:  e.g., advisor engine 134 may provide a "top pick" service that is most recommended based on the user's preferences, address details, current service usage, etc.; ordering, ranking, and recommendation of third party products and services offered to consumers. Thereafter, the "Exemplary Advisor Engine" section (and the sections that follow) describe the functionality of at least one embodiment of an advisor engine (i.e., services management system) within the order facilitation system for tracking usage of third party services provided to users, displaying information to users via a portal regarding that service usage, recommending certain service plans or options to users based on specific usage patterns and services of the users; wherein Fig. 11 shows an exemplary service group with usage values for different account and industry types, e.g. cable, telephone and cable, etc., and a corresponding network traffic speeds; and wherein Fig. 26 shows current and recommended bundles for an account type with usage factor values such as type of internet service, number of channels, etc., for an industry type, e.g., telecommunication, and network traffic experience by the account, e.g., high speed internet).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 39, and 45 are rejected under 35 U.S.C. §103 as unpatentable over Goad et al. (US 2011/0137776, hereinafter “Goad”), as applied to claims 30, 36, and 42 above, and further in view of Raleigh et al. (US 2017/0201850, hereinafter “Raleigh”).

Claims 33/39/45:  Goad further teaches providing a first user interface to the first service account to select a candidate service group and to deploy a corresponding new service within the candidate service group (Fig. 26 and paragraphs 152-153:  e.g. The screen 2600 also includes a "switch now" button 2606 that, when selected by a user, enables automatic registration of the user for the recommended "TelCo" service, and cancellation of the user's current "NetPro" service); and amending the history of service deployments based on [information] from the first service account on the deployment of the corresponding new service (paragraph 108:  if the optimization information 1012 includes a recommendation for a new service plan, the user 106 can select the recommended service plan, and the computer system 102 automatically changes the user's service plan (as described previously), by disconnecting the user's current service and connecting the user's selected service with the third party providers involved in the plan change, and then updating the plan change information in the customer information database)), but does not teach providing a second user interface for the first service account to provide feedback during deployment of the corresponding new service.
Raleigh teaches providing a second user interface for the first service account to provide feedback during deployment of the corresponding new service (paragraphs 7, 436, 470, 709, 1058, and 1233:  describing an interface enabling a user to provide feedback in the form of preferences, service usage, billing options, etc. during deployment of a new service – e.g., enable subscribers of mobile wireless communication devices to view, research, select and customize service plans for one or more mobile wireless communication devices. Also disclosed herein are methods, systems, and apparatuses that allow subscribers to create and manage a group of two or more devices (herein referred to as a device group) without service provider involvement. After a subscriber has established a master service account, the subscriber can create a device group by associating additional mobile wireless communication devices with the established master service account that is already associated with a master mobile wireless communication device; user interface 101 can display options and accept user preference feedback, such as similarly discussed above with respect to user privacy/CRM/GPS filtering, traffic monitoring and service controls. For example, the user interface 101 can allow the user of the device to modify their privacy settings, provide user feedback on service preferences and/or service experiences; receive user feedback to choices regarding service usage policies or billing options; when creating a new account for a mobile wireless communication device 100, the user of the mobile wireless communication device 100 is provided access to an activation server, e.g., through which to enter information for the new account, to view a catalog of service plans, to select a service plan, to customize a service plan, and/or to perform other device activation, service account activation, service provider selection, service selection and service activation tasks as described elsewhere herein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goad with Raleigh because the references are analogous since they are each directed to features for managing user/subscriber service plans, which is within Applicant’s field of endeavor of services groupings for strategic consumption, and because combining the teaching of Goad with Raleigh’s additional user interface for providing feedback during deployment of the corresponding new service, in the manner claimed,  would serve the motivation to allow users/subscribers to optimize/customize their service(s) according to their preferences pursuant to deployment of the new service (Goad at paragraph 98; See also, Raleigh at paragraphs 340-342, 644, and 1666:  e.g., user selects and customizes individual constituent service plan elements included within a service plan bundle. In some embodiments, the user selects and customizes features of a service plan, service plan element or service plan bundle; user can also customize a base service plan bundle by selecting the " Customize" button for a particular base service plan bundle); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 34, 40, and 46 are rejected under 35 U.S.C. §103 as unpatentable over Goad et al. (US 2011/0137776, hereinafter “Goad”), as applied to claims 30, 36, and 42 above, and further in view of Shtof et al. (US 2021/0264297, hereinafter “Shtof”).

Claims 34/40/46:  Goad further teaches establishing a recommendation model… (paragraphs 7, 9, 44, 54, 104, 107, 147, 152, and Fig. 26:  e.g.,  provides recommendations to system users regarding suggested or optimal products or services that may fit the users' needs or preferences; Recommendation Engine: algorithm, software module, processor, or other system component that provides recommendations to system users regarding personalized product and service recommendations for new or different product or service offerings based on the user's service usage patterns and service preferences, tips and tricks for optimizing usage of the user's products or services, and other similar recommendations;  recommendation engine 1004 comprise algorithms, software modules, processors, or other system components to perform their associated functionalities); identifying a selection of a first service by a new user account (paragraphs 78, 80, 85, 89, and 92:  enable a user to select and order such products and services; ranked list of services can be displayed to a user for selection, viewing, and ordering); and identifying by the recommendation model a second service in a first service group including the first service (paragraphs 7, 9, 44, 54, 152, and Fig. 26:  e.g.,  Advisor engine: system component or module as described in this document, that provides recommendations to system users regarding suggested or optimal products or services that may fit the users' needs or preferences; Recommendation Engine: algorithm, software module, processor, or other system component that provides recommendations to system users regarding personalized product and service recommendations for new or different product or service offerings based on the user's service usage patterns and service preferences; FIG. 25 illustrates an example of three recommended service plans for " bundled" services [which includes multiple services in a first service group]); and displaying to the new user account the first service group for selection of the second service (paragraphs 152-155 and Figs. 25-27:  FIG. 25 illustrates an example of three recommended service plans for "bundled" services; Fig. 27, displaying to a new user a service group for selection of one or more second services), but does not teach establishing a recommendation model by training a machine learning algorithm on the history of service deployments.
Shtof teaches establishing a recommendation model by training a machine learning algorithm on the history of service deployments (paragraph 3: In accordance with the present disclosure, one or more computing devices and/or methods for content recommendation based upon continuity and grouping information of attributes are provided. Machine learning functionality may be utilized to train and generate a model based upon user interaction data, such as past/historic user interaction data. The user interaction data may specify whether users interacted with content items (e.g., did a user watch a video provided as a suggestion by a video streaming service or not, did a user click on a recommendation to purchase an item or not, did a user purchase a recommended service or not, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goad with Shtof because the references are analogous since they are each directed to features for recommending content/services to users by analyzing historic data, which is within Applicant’s field of endeavor of services groupings for strategic consumption, and because combining the teaching of Goad with Shtof’s recommendation model by training a machine learning algorithm on the history of service deployments, in the manner claimed, would serve the motivation to provide better or more accurate recommendations to users based on information gleaned from past/historic user interaction data (Shtof at paragraphs 2-3); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacobi et al. (US 2001/0021914):  discloses personalized recommendations of items represented within a database, including development of user profiles, which are used to generate recommendations (See, e.g., paragraph 44).
Hoffman et al. (US Patent No. 10,614,381):  discloses features for training machine learning algorithms base on usage data to facilitate content recommendations (Abstract).
Raleigh et al. (US 2014/0098671):  discloses features for providing recommendations for service plan bundles (at least paragraph 736).
A Service Brokering and Recommendation Mechanism for Better Selecting Cloud Services. Gui, Zhipeng; Yang, Chaowei; Xia, Jizhe; Huang, Qunying; Liu, Kai; et al. PLoS One 9.8: e105297. Public Library of Science. (Aug 2014):  discloses techniques for recommending/selecting cloud services based on user preferences, usage information, service-level and the like.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
09/06/2022